DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 8/23/21 and 10/4/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15, 20, 23, 26, 29, 32, 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sarpeshkar [6242988].

With respect to claim 15, figures 1 and 2 of Sarpeshkar discloses a spike generation circuit comprising:

a capacitance element [CIN] having a first end coupled to the first node and a second end coupled to a reference potential terminal, an electric charge by the input signal being accumulated in the capacitance element;
a delay circuit [M1,M2 and M4, M5] that includes an even number of second CMOS inverters connected in an even number of stages between the first node and an output terminal, an input node of each of the even number of second CMOS inverters being coupled to the first node, an output node of each of the even number of second CMOS inverters being coupled to the output terminal, the delay circuit outputting an isolated output spike signal to the output terminal by outputting a signal to reset a charge accumulated in the capacitance element to an input node of the first CMOS inverter to cause a voltage of the first node to fall when the voltage of the first node becomes a predetermined value.
	With respect to claim 20, figures 1 and 2 of Sarpeshkar discloses the spike generation circuit according to claim 15, further comprising a voltage conversion circuit [M12,13,14] that is provided between the input terminal and the intermediate terminal and outputs, to the intermediate node, a signal obtained by converting a voltage of the input signal,
wherein the delay circuit does not output the isolated output spike signal when the voltage of the input signal is within a predetermined range.
	With respect to claim 23, figures 1 and 2 of Sarpeshkar discloses the spike generation circuit according to claim 15, further comprising a time constant circuit [M12,13,14] that is 
wherein the delay circuit outputs the isolated output spike signal after a delay time relating to a time constant of the time constant circuit after the input signal is input.
	With respect to claim 26, figures 1 and 2 of Sarpeshkar discloses the spike generation circuit according to claim 15, further comprising an input circuit [M12,13,14] that is provided between the input terminal and the intermediate node and increases or decreases a voltage of the intermediate node when an input spike signal is input as the input signal,
wherein the delay circuit outputs the isolated output spike signal when a frequency with which the input spike signal is input becomes within a predetermined range.
	With respect to claim 29, figures 1 and 2 of Sarpeshkar discloses the spike generation circuit according to claim 15, further comprising an input circuit that is provided between the input terminal and the intermediate node and varies a voltage of the intermediate node according to an amount of change in the input signal with respect to time,
wherein the delay circuit outputs the isolated output spike signal when the amount of change in the input signal with respect to time becomes within a predetermined range.
	With respect to claim 32, figures 1 and 2 of Sarpeshkar discloses an information processing circuit comprising:
the spike generation circuit according to claim 15;
a condition setting circuit [M12,13,14] that processes an input signal and outputs a processed signal to the spike generation circuit to set a condition for the spike generation circuit to output the isolated output spike signal; and

	With respect to claim 36, figures 1 and 2 of Sarpeshkar discloses a spike generation circuit comprising:
a time constant circuit that includes a capacitor [CIN], which has a first end coupled to an output node [VIN] and a second end coupled to a first reference potential terminal [GND], and a constant current element or constant current circuit [M12,M13], which has a first end coupled to an input terminal to which an input signal [I IN] of which a voltage depends on time is input and a second end coupled to the output node and generates a constant current corresponding to a voltage difference between the first end and the second
end, the time constant circuit increasing a time constant of a rise of the input signal, and outputting a resulting signal to an intermediate node [source M13] from the output node; and
an output circuit [M1-M10] that outputs an isolated output spike signal to an output terminal  [VOUT] and resets a voltage of the intermediate node in response to the voltage of the intermediate node becoming a threshold voltage,
wherein the output circuit outputs the isolated output spike signal after a delay time relating to a time constant of the time constant circuit after the input signal is input.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Sarpeshkar [6242988].
With respect to claim 32, figures 1 and 2 of Sarpeshkar discloses spike generation circuit according to claim 15, but does not disclose a power conversion circuit comprising:
a switch element; and a control circuit that includes the spike generation circuit according to claim 15, and controls on and off of the switch element.
	However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed  does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
It would have been obvious to one skilled in the art to use the spike generation circuit of Sarpeshkar in a power conversion circuit since there is no detail of the power conversion circuit or control circuit and VOUT would be received by a switching element. 
Allowable Subject Matter
Claims 1-14, 18,19,21,22,24,25,27,28,30,31,33,34,38-40 are allowed.
Claim 16, 17, 37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
12/7/21